DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 11/9/2021 is acknowledged.
Claims 1, 6, 9, and 16 have been amended.  The previous claim objections are withdrawn in light of the present amendments.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20180027549), hereafter Wang2, in view of Kim et al. (US20190053265A1), hereafter Kim.

Regarding claims 1, 6, 9, and 16,
Wang2 discloses a method in a User Equipment (UE) and base station for unlicensed spectrum communication (Abstract; Background), comprising transceivers for transmitting and receiving M2 first type radio signal in M2 time block of M1 time blocks (i.e. Fig. 4-10; CC1-4) respectively and transceivers for transmitting/receiving a i.e. indication information; paragraph 117-125; also paragraphs 104-108, 147, 179, 210; time-frequency mapping of CCs); time blocks occupied by the second type radio signal are behind the M2 time block (i.e. Fig. 8, 26); the M2 first type radio signal is transmitted on the M2 first type carrier respectively (i.e. unlicensed CC); the M1 is a positive integer greater than 1 (i.e. 4); the M2 is 1 (CC4); a first bit block is used to generate the M2 first type radio signal (paragraphs 116-120); the second type radio signal indicates a time domain position of the M2 first type radio signal (i.e. paragraphs 117-125, 192; indication information indicates carrier the PUSCH carries periodic CSI); the second type radio signal is transmitted on a PUSCH (Fig. 4-10; paragraph 107, 156, 188, 217); a transport channel corresponding to the first type radio signal is a UL-SCH (Fig. 4-10; paragraph 107+).
Wang2 does not expressly show multiple transceivers for the transmitting of licensed and unlicensed signals between UE and base station, one of ordinary skill in the art would recognize one or more transceivers necessary for processing and sending the signals described in Wang, as shown by Kim (Fig. 6, Fig. 18, UE comprising transceivers 1, 10, 20; paragraphs 174, 186, 221, 223, 236) in order to accommodate uplink acknowledgement of signals over both licensed and unlicensed spectrum.  




Regarding claims 2, 7, 10, 11, 17, and 18,
Wang2 discloses receiving/transmitting a first signaling, wherein the first signaling is used to determine a first time-window, the M1 time blocks belong to the first time-window; OR receiving/transmitting a second signaling; wherein the second signaling is used to determine K1 first type carriers; at least one of the K1 first type carriers is employed on unlicensed spectrum; the M2 first type carrier makes a subset of the K1 first type carriers (UL grant/carrier idle on unlicensed Scell; different scenarios of Fig. 4-10/paragraphs 33, 104, 147, 179, etc.; based on signaling).

Regarding claims 3, 7, 13, and 19,
Wang2 discloses receiving a first hybrid automatic repeat request acknowledgement; wherein the first hybrid automatic repeat request acknowledgement is used to determine whether the first bit block is correctly received (Fig. 4-10; i.e. paragraphs 9-20, 107-109; PUCCH on CC1/Pcell includes ACK/NACK + periodic CSI).

Regarding claims 5 and 15,
Wang2 discloses monitoring a positive integer number of times of listening-before-talk (LBT; i.e. CCA; Fig. 3, 302a), the positive integer number of times of LBT are directed for one the first type carrier (paragraphs 3-5, 20-23, 99, 143, 174, 205, 232; use of CCA/LBT for unlicensed carrier corresponding to UL grant).


Allowable Subject Matter
3.	Claims 4, 8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
In the Remarks on pg. 7-9 of the Amendment, Applicant contends cited disclosure to Wang2 fails to disclose indicating….”time domain position of the M2 time block or M2 first type carrier”, as presently amended, or “time blocks occupied by the second type radio signal are behind the M2 time block”, as claimed.  Applicant contends the showing of CC2 and CC4 in Fig. 8 of Wang2 and indicating which CC has the CSI provide a within/without indication but does not teach a “time domain position”.  Further, Applicant alleges Wang2 shows UL grant earlier than PUSCH, and that the third and fourth methods does not necessarily suggest the indication is later than PUSCH.
The Examiner respectfully disagrees.  Firstly, regarding the amended limitation concerning the “time domain position” of the M2 time block/carrier, Wang2 shows the various CCs arranged according to time (i.e. time-frequency mapping; paragraphs 104-108, 147, 179, 210) that would be recognized by one of ordinary skill in the art as a “time domain position” relative to the other CCs.  Furthermore, Fig. 8 as cited shows PUSCH on the .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477